GLICKSTEIN, Chief Judge,
concurring in part and dissenting in part.
This is a pro se appeal from the summary denial of appellant’s motion for post-conviction relief filed pursuant to Florida Rule of Appellate Procedure 3.850, and the denial of his motion for rehearing. The motion alleged nine grounds, including: (3) involuntariness of plea, and ineffectiveness of trial counsel due to counsel’s failure to investigate the defense of involuntary intoxication, and (6) ineffective assistance of counsel due to counsel’s failure to advise of possible defense of involuntary intoxication. I concur that most of appellant’s claims do not warrant reversal; however, grounds (3) and (6), in my view, do not justify summary denial.
Grounds (3) and (6) appear legally sufficient and are not refuted by the record attachments. See McCoy v. State, 598 So.2d 169 (Fla. 1st DCA 1992), and Smith v. State, 461 So.2d 991 (Fla. 1st DCA 1984).
I conclude the matter should be remanded to the trial court for either attachment of portions of the record conclusively showing that appellant is not entitled to relief on these claims, or for an evidentiary hearing.